         Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

EQUAL EMPLOYMENT            )
OPPORTUNITY COMMISSION,     )
                            )                      CIVIL ACTION NO.
            Plaintiff,      )
                            )                      JURY TRIAL DEMANDED
v.                          )
                            )
AMERICAN SECURITY INSURANCE )
COMPANY,                    )
                            )
            Defendant.      )
                            )

                                 COMPLAINT

      This is an action under Title I of the Americans with Disabilities Act of 1990

(“ADA”), as amended, and Title I of the Civil Rights Act of 1991, to correct

unlawful employment practices based on disability and to provide appropriate relief

to Donna Stephens (“Stephens”), who was adversely affected by such practices. The

U.S. Equal Employment Opportunity Commission (“EEOC” or “Plaintiff”) alleges

that American Security Insurance Company (“ASIC” or “Defendant”) discriminated

against Stephens and terminated Stephens’s employment based on her disability in

violation of the ADA.




                                         1
           Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 2 of 10




                          JURISDICTION AND VENUE

      1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section

107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3); and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a).

      2.      The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Northern District

of Georgia, Atlanta Division. Venue is proper in this Court under 28 U.S.C. § 1391.

                                      PARTIES

      3.      Plaintiff, the Equal Employment Opportunity Commission, is the

agency of the United States of America charged with the administration,

interpretation, and enforcement of Title I of the ADA and is expressly authorized to

bring this action by Section 107(a) and Section 503(c) of the ADA, 42 U.S.C. §

12117(a) and § 12203(c), which incorporates by reference Sections 706(f)(1) and

(3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

      4.      At all relevant times, Defendant American Security Insurance

Company (a subsidiary of Assurant, Inc.) had its principal place of business in




                                           2
               Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 3 of 10




Atlanta, Georgia, conducted business in the State of Georgia, and has continuously

had at least 15 employees.

          6.      At all relevant times, Defendant has been an employer engaged in an

industry affecting commerce within the meaning of Section 101(5) of the ADA, 42

U.S.C. § 12111(5), and Section 101(7) of the ADA, 42 U.S.C. § 12111 (7), which

incorporate by reference Sections 701 (g) and (h) of Title VII, 42 U.S.C. § 2000e (g)

and (h).

                          ADMINISTRATIVE PROCEDURES

          7.      More than thirty days prior to the institution of this lawsuit, Stephens

filed a charge of discrimination with the Commission alleging violations of the ADA

by Defendant.

          8.      On October 23, 2018, the Commission issued to Defendant a Letter of

Determination finding reasonable cause to believe that the ADA was violated and

inviting Defendant to join with the Commission in informal methods of conciliation

to endeavor to eliminate the unlawful employment practices and provide appropriate

relief.

          9.      On April 9, 2019, the Commission issued to Defendant a Notice of

Failure of Conciliation advising Defendant that the Commission was unable to

secure from Defendant a conciliation agreement acceptable to the Commission.




                                              3
             Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 4 of 10




       10.      On April 19, 2019, the Commission issued a Notice of Right to Sue to

Stephens. However, on June 5, 2019, the Commission revoked and rescinded the

Notice to Stephens as it had been issued in error.

       11.      All conditions precedent to the institution of this lawsuit have been

fulfilled.

                              STATEMENT OF CLAIMS

       12.      Since on or about January 2016, Defendant has engaged in unlawful

employment practices at its location in Duluth, Georgia, in violation of Section 102

of the ADA, 42 U.S.C. §12112(a) and (b).

       13.      Stephens is a qualified individual with a disability under Sections 3 and

101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8). Stephens has physical

impairments, including, but not limited to Type II Diabetes and congestive heart

failure, that substantially limits her in the operation of major bodily functions,

including functions of the endocrine system and cardiovascular system. In addition,

Stephens’s physical impairments have substantially limited other major life

activities as defined by the ADA, including but not limited to, caring for herself,

seeing, walking, standing, bending, and lifting.

       14.      Stephens worked for Defendant for approximately 23 years.

       15.      In 1994, Stephens began her employment with Defendant as a

temporary employee.



                                             4
          Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 5 of 10




      16.      On or about September 1, 1997, Defendant hired Stephens as a full-

time employee.

      17.      Stephens held multiple positions with Defendant, including but not

limited to, data processing clerk, team leader in customer service, and team leader

in data processing.

      18.      Stephens’s last held position was senior processing clerk.

      19.      Due to her many years of experience, Stephens spent several years

training employees, although she was never officially in a supervisory role.

      20.      During her employment, Stephens experienced a myriad of health

issues. However, she always returned to work ready and able to perform her job

duties.

      21.      In 2010, Stephens suffered a stroke as a result of complications with

her diabetes. Stephens returned to work after a short period of recovery.

      22.      Approximately two years thereafter, Stephens suffered a second stroke.

After a short period of recovery, Stephens returned to work.

      23.      Then, in 2014, Stephens had a third stroke, and returned to work

approximately six weeks later, after a period of recovery.

      24.      As a result of the strokes, Stephens required the use of a walker or cane

to ambulate.




                                            5
         Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 6 of 10




      25.    Accompanied by a note from her doctor, Stephens requested that she

be permitted to telework as a reasonable accommodation for her disability.

      26.    Defendant initially granted Stephens’s telework request, and she began

working from home in July 2014.

      27.    Stephens worked from home for approximately one year without issue.

      28.    Then, in 2015, Stephens was diagnosed with congestive heart failure

and underwent quadruple bypass heart surgery.

      29.    Stephens returned to work approximately eight weeks later, after a

period of recovery.

      30.    In December 2015, Defendant discontinued its teleworking program.

      31.    Stephens reached out to her immediate supervisor to request that she be

allowed to continue teleworking as an accommodation for her disability.

      32.    Her immediate supervisor was unconcerned with her request and told

her she had to work in the office like everyone else.

      33.    Stephens contacted a representative in the Human Resources

Department concerning her request for a reasonable accommodation.

      34.    In February 2016, Stephens submitted additional medical paperwork to

continue her accommodation and her request was approved by Human Resources.




                                          6
            Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 7 of 10




        35.    After Human Resources approved Stephens’s request for an

accommodation, her immediate supervisor was openly hostile and unreasonably

critical of Stephens working from home.

        36.    On or about June 3, 2016, Stephens’s immediate supervisor called

Stephens to question Stephens’s quality and production numbers for the month.

Notably, Stephens’s quality number for the month of May exceeded Respondent’s

standard.

        37.    Then, on or about June 6, 2016, Stephens’s immediate supervisor called

Stephens and told her that Defendant was terminating her employment for alleged

poor performance.

        38.    When Stephens asked why she was never warned that her performance

warranted termination or given the opportunity to improve via a performance

improvement plan, per Defendant’s policies, Stephens’s supervisor told her that she

was not entitled to what other employees were entitled to because she worked from

home.

        39.    In addition, in comparison to other processors on Stephen’s team,

Stephens’s scores were no worse and at times, higher than many of her team

members who were not disciplined or discharged for poor performance. In fact, one

processor had a score lower than Stephens’s scores in two out of three areas;

however, Defendant did not terminate that processor’s employment.



                                           7
               Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 8 of 10




          40.     Based on the foregoing information, Defendant subjected Stephens to

disparate treatment based on her disability.

          41.     Defendant unlawfully terminated Stephens’s employment because of

her disability and her need for a reasonable accommodation.

          42.     The effects of the practices complained of above have been to deprive

Stephens of equal employment opportunities and otherwise adversely affect her

status as an employee because of her disability.

          43.     The unlawful employment practices complained of above were

intentional.

          44.     The unlawful employment practices complained of above were done

with malice and/or with reckless indifference to Stephens’s federally protected

rights.

                                 PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.      Grant a permanent injunction enjoining Defendant, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with

it, from subjecting disabled employees to disparate treatment, terminating

employees due to their disability, or otherwise engaging in any other employment

practice that discriminates on the basis of disability;




                                              8
           Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 9 of 10




      B.      Order Defendant to institute and carry out policies, practices, and

programs that provide equal employment opportunities for all employees with

disabilities and that eradicate the effects of its past and present unlawful employment

practices;

      C.      Order Defendant to make Stephens whole, by providing appropriate

back pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment

practices described above, including but not limited to reinstatement;

      D.      Order Defendant to make Stephens whole, by providing compensation

for past and future pecuniary losses resulting from the unlawful employment

practices described above, in amounts to be determined at trial;

      E.      Order Defendant to make Stephens whole, by providing compensation

for past and future non-pecuniary losses resulting from the unlawful practices

described above, including inconvenience, emotional pain and suffering, anxiety,

stress, depression, loss of enjoyment of life, and humiliation, in amounts to be

determined at trial;

      F.      Order Defendant to pay Stephens punitive damages for its malicious

and reckless conduct described above, in amounts to be determined at trial;

      G.      Grant such further relief as the Court deems necessary and proper in the

public interest; and



                                          9
       Case 1:19-cv-03411-AT Document 1 Filed 07/29/19 Page 10 of 10




     H.      Award the Commission its costs in this action.

                            JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions of fact raised by its

Complaint.

                                             Respectfully Submitted,

                                             JAMES L. LEE
                                             Acting General Counsel

                                             GWENDOLYN YOUNG REAMS
                                             Associate General Counsel

                                             ANTONETTE SEWELL
                                             Regional Attorney

                                             LAKISHA DUCKETT ZIMBABWE
                                             Supervisory Trial Attorney

                                             s/ Pamela E. Palmer
                                             Pamela E. Palmer
                                             Trial Attorney
                                             Georgia Bar No. 882599
                                             pamela.palmer@eeoc.gov

                                             U.S. Equal Employment Opportunity
                                             Commission
                                             Atlanta District Office
                                             100 Alabama St., SW, Suite 4R30
                                             Atlanta, GA 30303
                                             (404) 562-6973 (direct dial)
                                             (404) 562-6905 (facsimile)




                                        10
